UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                         )
EDWIN L. MELTON, for himself and         )
as next friend of his minor child, J.R., )
                                         )
               Plaintiff,                )
                                         )
        v.                               )            Civil Action No. 14-686 (RMC)
                                         )
DISTRICT OF COLUMBIA,                    )
et al.,                                  )
                                         )
               Defendants.               )
____________________________________)


                                            OPINION

               Plaintiff Edwin Melton, proceeding pro se, is currently incarcerated at the

Pocahontas State Correction Center in Pocahontas, Virginia. He brings this civil action on his

own behalf and on behalf of J.R., his minor child. Compl. [Dkt. 1] at 1; see id. ¶ 4. J.R. is in

foster care, in the custody of the D.C. Child and Family Services Agency (CFSA). CFSA has

instituted adoption proceedings for the permanent placement of J.R. with an adoptive parent.

Generally, Mr. Melton challenges the Defendants’ actions regarding the adoption of J.R. See

generally id. ¶¶ 104-09. In this Court, Mr. Melton has filed a motion for a temporary restraining

order and a preliminary injunction seeking to enjoin the adoption proceedings in D.C. Superior

Court and to require Defendants to provide “reunification services” to him. See Mot. for Inj.

[Dkt. 5]. The motion will be denied because this Court must abstain from interfering with an

ongoing proceeding in D.C. Superior Court under the doctrine established by the Supreme Court

in Younger v. Harris, 401 U.S. 37 (1971).




                                                 1
               J.R. was born on February 6, 2012. Both he and his mother tested positive for

cocaine. Compl. ¶ 13. At the time of J.R.’s birth, Mr. Melton was incarcerated. Id. ¶¶ 13, 23.

J.R.’s mother failed to participate in court-ordered drug treatment and abandoned J.R. Id. ¶¶ 13,

20, 24. J.R. currently lives with a foster parent, Mr. Melton’s relative, Zanielle Young. Id. ¶ 38.

Mr. Melton alleges that CFSA intends to place J.R. permanently with an adoptive parent, id.

¶¶ 52, 57, 61, 63, 72, 101, and that Ms. Young filed for permanent adoption against Mr. Melton’s

wishes, id. ¶ 85. Because Mr. Melton hopes to be rejoined with his child when he is released

from prison, see id. ¶ 49, he objects to the pending adoption. Mr. Melton anticipates being

released on September 2, 2014. See Mot. for Inj., Proposed Order.

               On April 14, 2014, Mr. Melton filed suit here claiming, inter alia, that

(1) Defendants have violated the Adoption and Child Welfare Act of 1980 (ACWA), codified at

42 U.S.C. §§ 620-628 and 670-679a; (2) that they have conspired to deprive him of his liberty

interest as a parent, resulting in a substantive due process violation under the Fifth Amendment;

and (3) that they have conspired to deny him equal protection, also a violation of the Fifth

Amendment. See Compl. ¶¶ 104-109. Defendants are CFSA; CFSA managers and employees

Pamela Soncini, Vanessa Williams-Campbell, Kelly Friedman, Whitney Bellinger, Rhydell

Ngoh, and Elise Hartung; foster parent Zanielle Young; and attorney David Stein. 1 The

Complaint seeks injunctive relief and monetary damages. See id., Relief Requested.

               On May 21, 2014, Mr. Melton moved to enjoin the adoption proceeding in D.C.

Superior Court and to require Defendants to provide “reunification services.” See Mot. for Inj.

He asserts that the adoption case is assigned case numbers TPR-109-12 and A-146-13 and that


1
 Mr. Stein was appointed to represent Mr. Melton in asserting his parental rights regarding the
placement of J.R. Compl. ¶ 18. Pursuant to Mr. Melton’s request, Andrew Murane was
substituted as counsel as of January 2, 2014. Id. ¶ 91.

                                                 2
the “pretrial dates” were May 12-16, 2014. Id. at 1. The record does not reflect the current

status of the adoption proceedings, but Mr. Melton does not allege that his parental rights have

been terminated at this time.

               To obtain a preliminary injunction, the movant must establish that: he is likely to

succeed on the merits; he is likely to suffer irreparable harm in the absence of preliminary relief;

the balance of equities tips in his favor; and an injunction is in the public interest. Winter v.

NRDC, Inc., 555 U.S. 7, 20 (2008). The D.C. Circuit has further instructed that “the movant has

the burden to show that all four factors . . . weigh in favor of the injunction.” Davis v. Pension

Benefit Guar. Corp., 571 F.3d 1288, 1292 (D.C. Cir. 2009). The same showing must be made in

order to obtain a temporary restraining order. See Council of American-Islamic Relations v.

Gaubatz, 667 F. Supp. 2d 67, 74 (D.D.C. 2009) (citations omitted) (applying same standard to

both temporary restraining order and preliminary injunction). The Court presumes without

deciding that Mr. Melton has made the required showing.

               However, Mr. Melton asserts that adoption proceedings were scheduled for May

12, 13, 14, 15, and 16, 2014 in D.C. Superior Court and this Court cannot stay proceedings that

already have occurred. Moreover, this Court must abstain from interfering in ongoing D.C. court

proceedings under the Younger abstention doctrine. See Younger, 401 U.S. at 45 (“[T]he normal

thing to do when federal courts are asked to enjoin pending proceedings in state courts is not to

issue such injunctions.”); see also District Properties Assocs. v. District of Columbia, 743 F.2d
21, 27 (D.C. Cir. 1984) (“[B]ased on principles of equity . . . the doctrine of Younger . . . and its

progeny restrains federal courts from interfering in ongoing state judicial proceedings.”). In

Younger, the Supreme Court held that:

               [E]xcept in extraordinary circumstances, a federal court should not
               enjoin a pending state proceeding (including an administrative

                                                  3
               proceeding) that is judicial in nature and involves important state
               interests.
401 U.S. at 41. The Younger doctrine rests both on equitable principles and on concerns for

comity and federalism. Ohio Civil Rights Comm’n v. Dayton Christian Sch., Inc., 477 U.S. 619,

627-28 (1986); Worldwide Moving & Storage, Inc. v. District of Columbia, 445 F.3d 422, 425

(D.C. Cir. 2006). Younger precludes federal adjudication when three criteria are met: (1) there

are ongoing state proceedings that are judicial in nature; (2) the state proceedings implicate

important state interests; and (3) the proceedings afford an adequate opportunity to raise the

federal claims. Bridges v. Kelly, 84 F.3d 470, 476 (D.C. Cir. 1996). “[T]he general

considerations of comity described in the Younger line of cases apply with full force to the

District of Columbia.” JMM Corp. v. District of Columbia, 378 F.3d 1117, 1125 (D.C. Cir.

2004). Further, the Younger principle applies to pending state administrative proceedings. Id. at

1127.

               Child dependency proceedings constitute “ongoing state proceedings” for the

purpose of a Younger analysis. 31 Foster Children v. Bush, 329 F.3d 1255, 1275 (11th Cir.

2003). Further, “[f]amily relations are a traditional area of state concern.” Moore v. Sims, 442
U.S. 415, 435 (1979). Thus, when applying Younger, courts have determined that a State’s

interest in child custody is important and vital. See, e.g., id.; Peterson v. Fox, 488 F. Supp. 2d
14, 20 (D.N.H. 2007). 2 Also, a litigant in a District of Columbia proceeding has an opportunity

to raise constitutional claims. “Where the proceedings begin in Superior Court, the [litigant] can

raise any constitutional claims in that court, appeal an adverse decision to the District of


2
 Under Younger, courts similarly abstain from interfering in ongoing child support proceedings.
See, e.g., Agustin v. Cty. of Alameda, 234 F. App’x 521, 522 (9th Cir. 2007); Dixon v. Kuhn, 257
F. App’x. 553, 555-56 (3d Cir. 2007); Tindall v. Wayne Cty. Friend of Court, 269 F.3d 533, 538-
40 (6th Cir. 2001).

                                                  4
Columbia Court of Appeals, and if still dissatisfied seek review in the United States Supreme

Court.” See JMM Corp., 378 F.3d at 1121.

               This suit meets the three criteria for Younger abstention. The record does not

indicate precisely where the permanent adoption proceedings stand, but they appear to be

ongoing. 3 The District’s interest in the issue of child custody is vital. Further, Mr. Melton can

assert his constitutional rights in any D.C. Superior Court proceeding regarding child custody

and adoption. Although Mr. Melton seeks to enjoin the pending adoption of J.R. and require

Defendants to provide reunification services, Younger requires this Court to abstain from

interfering with ongoing D.C. Superior Court proceedings regarding the custody of J.R. Mr.

Melton’s motion for a temporary restraining order and preliminary injunction [Dkt. 5] will be

denied. A memorializing Order accompanies this Opinion.



Date: May 30, 2014                                                   /s/
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge




3
  When the D.C. Superior Court issues a final ruling on the adoption, the matter may be appealed
to the D.C. Court of Appeals but not to this Court. This Court is not a reviewing court, see 28
U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Richardson v. District of Columbia
Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996), and it lacks authority to review
collaterally state court judgments under Rooker-Feldman doctrine, see Fleming v. United States,
847 F. Supp. 170, 172 (D.D.C. 1994) (citing doctrine named for Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983)).

                                                 5